Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 FOR FURTHER INFORMATION: AT THE COMPANY: AT FINANCIAL RELATIONS BOARD: Richard G. Smith Leslie Loyet Chief Financial Officer Analyst Inquiries Ph: (773) 380-6587 (312) 640-6672 FOR IMMEDIATE RELEASE TUESDAY, AUGUST 7, 2007 DEERFIELD TRIARC CAPITAL CORP. ANNOUNCES SECOND QUARTER 2007 RESULTS CHICAGO, August 7, 2007 Deerfield Triarc Capital Corp. (NYSE: DFR) today announced the results of operations for its second quarter ended June 30, 2007. HIGHLIGHTS Net income of $14.5 million, or $0.28 per diluted common share Estimated REIT taxable income, a non-GAAP financial measure, of $21.3 million, or $0.41 per diluted common share Dividend distribution of $0.42 per share, equal to the past two quarters Net interest income increased 28.5% over the prior year quarter Second quarter increase of 8.6% in the structured and syndicated assets portion of the alternative investments portfolio to $514.4 million Book value per share of $13.07 at June 30, 2007 Economic book value per share, a non-GAAP financial measure, of $13.23 at June 30, 2007 (see Book Value section that follows) Closed the DFR Middle Market CLO Ltd. collateralized loan obligation transaction in July 2007 Announced definitive agreement to purchase Deerfield & Company LLC, a leading fixed income manager and DFRs external manager Results of Operations Net income for the quarter ended June 30, 2007 totaled $14.5 million, or $0.28 per diluted common share, compared with net income of $18.2 million, or $0.35 per share, for the second quarter of 2006. The decrease reflected net losses in the trading securities portfolio, a $5.1 million provision for loan losses and less favorable results from sales of available-for-sale (AFS) securities and loan -more- Deerfield Triarc Capital Corp. Add 1 trading activity. Providing a partial offset was higher net interest income and better results in the derivative trading portfolio. Net interest income of $27.2 million increased 28.5% over the prior year. The improvement was largely driven by enhanced returns in the RMBS portfolio and a better mix of higher yielding alternative investments. A $5.1 million provision for loan losses was recognized in the current quarter representing 100% of our investment in a residential mortgage lender that filed for Chapter 7 bankruptcy in July. The mortgage lender lost access to funding lines reflecting significant liquidity constriction in several financial markets. This is the only corporate loan in our portfolio in this industry group. The provision for loan loss was also recognized as a deduction in taxable income this quarter, and as a result, we expect no ongoing book or tax impact from this investment. Expenses totaled $5.2 million, down by $0.3 million, or 5.3%, from the prior year. The decrease was primarily due to lower incentive fees paid. Other income and gain (loss) was a net loss of $2.5 million in the quarter, compared with a net gain of $2.6 million in the prior year. The loss primarily reflected lower valuations in the trading securities portfolio, negligible net gain (loss) on AFS securities in the current quarter compared to $1.2 million net gain in the prior year quarter, and current period net losses on loans. Providing a partial offset was a net gain on the derivatives trading portfolio. There was no interest-only strip impairment recorded in the current quarter compared to $0.2 million in the second quarter of 2006. Estimated REIT taxable income, a non-GAAP financial measure, for the quarter ended June 30, 2007, totaled $21.3 million, or $0.41 per diluted common share. For a reconciliation of GAAP net income to estimated REIT taxable income, see the attached schedule. Jonathan Trutter, chief executive officer, said, Despite some recent challenges in the financial markets, especially credit oriented segments, we were able to maintain the dividend payout rate. This is in large part due to the strong results this quarter in the core RMBS portfolio and our diversified business strategy. We still estimate a cushion of approximately $0.08 to $0.13 per share of taxable earnings in excess of dividends declared available for distribution in the balance of 2007. -more- Deerfield Triarc Capital Corp. Add 2 Investment Portfolio The following table summarizes the carrying value of our invested assets and the respective balance sheet classifications as of June 30, 2007 (in thousands): Carrying Value Description Available for-Sale Securities Trading and Other Securities Loans Held for Sale Loans (5) Total Jun 30, % of Total Total Dec 31,2006 % of Total RMBS (agency / AAA) $ $ $ - - $ % $ % Corporate leveraged loans (1) - - - Commercial mortgage-backed assets (2) - Equity securities - - Total structured & syndicated assets % % Assets held in CLO (3) - - % % Asset-backed securities in CDO (4) - - - % % High yield corporate bonds - - - % % Other investments - - % % Total alternative investments % % Total invested assets - Jun 30, 2007 $ % $ % Total invested assets - Dec 31, 2006 $ (1) Excludes credit default and total return swaps at June 30, 2007 with a net fair value of approximately $0.8 million and $1.2 million and a gross notional value of $50.0 million and $13.5 million, respectively. (2) Includes $1.5 million of participating interests in commercial mortgage loans. (3) Includes $8.5 million of high yield corporate bonds. (4) Includes non agency-backed RMBS, CMBS and other ABS. (5) $8.9 million of allowance for loan losses has not been deducted from loan amounts. Total invested assets grew 0.9% to $8.8 billion as of June 30, 2007 compared to the end of 2006. The increase reflected growth of $61.8 million in the RMBS portfolio and $19.8 million in the alternative investment portfolio, respectively. Mortgage Securities Investment Portfolio During the second quarter of 2007, the RMBS portfolio decreased by 1.5% to $7.8 billion from $7.9 billion as of March 31, 2007. At June 30, 2007, the aggregate amortized cost of RMBS exceeded its aggregate estimated fair value by $132.7 million. Unrecognized net gains of $77.6 million on interest rate swaps designated as a hedge provided a favorable offset. The net portfolio duration, which is the difference between the duration of the RMBS and that of the repurchase agreements funding these investments, adjusted for the effects of the companys swap portfolio, was approximately 0.40 years at June 30, 2007. Net return on average investment in the RMBS portfolio increased to 69 basis points compared to 67 basis points in the first quarter 2007. The net return on average net investment in the RMBS portfolio improved as well, by 156 basis points to 10.50% . The higher returns reflect the results of portfolio repositioning actions taken over the past several quarters. -more- Deerfield Triarc Capital Corp. Add 3 The mortgage-backed securities holdings consisted primarily of hybrid adjustable rate and fixed rate bonds as of June 30, 2007, as follows: Weighted Average Security Description (1) Par and Notional Amount Estimated Fair Value Coupon Months to Reset (2) Yield to Maturity Contractual Maturity Constant Prepayment Rate (3) Modified Duration (4) (In thousands) Hybrid Adjustable Rate RMBS: Rate reset in 1 year or less $ $ % 5 % 04/03/35 Rate reset in 1 to 3 years % 32 % 04/10/35 Rate reset in 3 to 5 years % 45 % 01/22/36 Rate reset in 5 to 7 years % 73 % 09/25/36 Rate reset in 7 to 10 years % 98 % 08/04/35 Fixed Rate RMBS 15 year % n/a % 09/08/20 30 year % n/a % 02/02/36 Other: Interest-only (I/O) strips (5) n/m n/a % 04/27/35 ) I/O strips - trading (5) n/m n/a % 03/13/36 I/O and principal-only strips (5) n/m n/a % 10/26/35 ) Total RMBS - June 30, 2007 $ $ n/m - not meaningful RMBS - March 31, 2007 $ $ n/a - not applicable Includes securities classified as both available-for-sale and trading. Represents number of months before conversion to floating rate. (3) Constant prepayment rate refers to the expected average annualized percentage rate of principal prepayments over the remaining life of the security. The values represented in this table are estimates only and the results of a third party financial model. Modified duration represents the approximate percentage change in market value per 100 basis point change in interest rates. Interest- and principal-only strips represent solely the interest or principal portion of a security. Therefore the notional amount reflected should not be used as a comparison to fair value. Fixed rate securities totaled 23.4% of the RMBS portfolio as of June 30, 2007. The company has hedged a substantial portion of the borrowing costs associated with the repurchase agreements funding the RMBS portfolio using interest rate swaps, which are accounted for as cash flow hedges under GAAP. The RMBS portfolio consists entirely of agency issued or AAA rated securities, thus valuations in this portfolio have been much less impacted by the weakness in the subprime residential market. A limited amount of exposure to subprime residential mortgages exists in the alternative investment portfolio as discussed in the following section. Alternative Investments Portfolio Complementing the mortgage securities segment of the portfolio are alternative investments that represent attractive yield and diversification opportunities. During the second quarter of 2007, the structured and syndicated assets portion of this portfolio increased by 8.6% to $514.4 million from $473.5 million at March 31, 2007. The net return on average net investment in this portfolio was 22.03%, up from 19.98% in the first quarter of 2007. This benefit was offset by the $5.1 million provision for loan loss in the second quarter discussed earlier. The alternative investments portfolio also includes asset backed securities (ABS) in the Pinetree ABS CDO (Pinetree) totaling $301.5 million (par amount) at June 30, 2007, of which $180.9 million are collateralized by subprime residential mortgages. Economic exposure to Pinetree, and -more- Deerfield Triarc Capital Corp. Add 4 therefore to subprime mortgage collateral, however, is limited to the companys original $12 million investment. (See discussion regarding Book Value below for a more detailed explanation of the accounting impact in the second quarter of 2007 related to our investment in Pinetree). Commenting on the alternative investments portfolio, Mr. Trutter noted, We are pleased with the closing of the DFR Middle Market CLO Ltd. in mid-July which provided long-term financing and created capacity for continued growth in structured and syndicated assets. Going forward, we believe that the current correction in credit markets will enhance the availability of investment opportunities with attractive risk-adjusted returns. Liquidity The most significant use of leverage in DFR is the repurchase agreement (repo) financing of our agency and AAA rated RMBS portfolio. DFR manages short-term liquidity requirements by maintaining a portfolio of unencumbered RMBS and overnight investments. Unencumbered RMBS are available to meet margin calls on existing repo agreements and to pledge against new repo borrowings. The repo borrowings are primarily 90-day contracts that generally rollover and reprice at maturity.
